Case 18-40443-KKS Doc59 Filed 12/19/18 Page1of1

United States Bankruptcy Court
Northern District of Florida

Inre _ Roger L. Unger Case No.

Debtor(s) Chapter

Notice of Change of Address

Debtor's Social Security Number: xxX-xx-4130

My (Our) Former Mailing Address and Telephone Number was:
Name: Roger L. Unger

Street: 504 Truett Drive

City, State and Zip: Tallahassee, FL 32303

Telephone #:

Please be advised that effective December 17, 20 18,
my (our) new mailing address and telephone number is:

Name: Roger L. Unger
Street: 3240 Rue de Lafitte
City, State and Zip: Tallahassee, FL 32312

Telephone #:

fs Roger L. Unger
Roger L. Unger
Debtor

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

18-40443
7

Best Case Bankruptcy
